         Case 1:19-cv-00247-APM Document 32 Filed 02/03/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT FOR

                                      THE DISTRICT OF COLUMBIA


MONTE SILVER and MONTE SILVER, LTD, an      ) Case No. 1:19-cv-00247-APM
Israel corporation,                         )
                                            )
                                            )
                           Plaintiffs,      )
       vs.                                  )
                                            )
INTERNAL REVENUE SERVICE; UNITED STATES ) Judge Amit P. Mehta
                                            )
DEPARTMENT OF THE TREASURY; CHARLES
                                            )
RETTIG, in his official capacity as         )
Commissioner of Internal Revenue; and       )
STEVEN MNUCHIN, in his official capacity as )
United States Secretary of the Treasury,    )
                                            )
                           Defendants       )


                    PLAINTIFFS’ MOTION TO COMPEL AND FOR OTHER RELIEF

       This is a case seeking review of an agency regulation under the procedure for judicial

review of agency action based upon an administrative record under Local Rule 7(n). The

Court’s order of January 9, 2020, contemplates that the case will move promptly toward

motions for summary judgment based upon the Court’s review of the administrative record—

an approach in which plaintiffs heartily concur.

       Unfortunately, plaintiffs’ and the Court’s efforts to resolve this case have been stymied

by defendants’ delays and foot-dragging in producing the administrative record. Nine months

ago, Plaintiffs served a single Rule 34 document request seeking production of the

administrative record. (Exhibit A). 1 Defendants refused to produce the record at that time,




1
       The documents referenced in this motion are contained in an appendix.

                                                      1
            Case 1:19-cv-00247-APM Document 32 Filed 02/03/20 Page 2 of 3



ostensibly because the administrative record was not required for consideration of defendant’s

motion to dismiss. (Exhibits B-C). When required by Local Rule 7(n)(1) to file a certified list of

the contents of the administrative record with their motion to dismiss, defendants made a less

than bare-bones submission, describing large portions of the administrative record with vague

terms like “Comments,” “Articles,” and “Outlines for Hearing.” (Exhibit D). Following denial of

the motion to dismiss, plaintiffs again inquired regarding production of the administrative

record. (Exhibit E). Defendants again refused to produce the administrative record,

contending that production was not required until after the FRCP 16 meeting of counsel and

that they need not discuss a schedule for producing the administrative record until the parties

address a schedule for briefing summary judgment motions. (Exhibit F). Just last week,

defendants refused to respond to defendant’s inquiry regarding the size of the administrative

record (e.g., a file folder, a banker’s box, or a file cabinet) or the earliest date that defendants

could produce the administrative record even in part. (Exhibit G). Simply stated, defendants’

position is that they do not intend to produce any portion of the record until some unspecified

future date—after it has been collected in full and counsel have reviewed its contents in their

entirety.

       Several points are clear. First, this case was filed over one year ago. Second, the

administrative record has been in defendants’ exclusive possession all along. Third, defendant

has been dilatory in producing the record. Fourth, plaintiffs’ efforts to prepare their case on

the merits have been stymied by defendants continuing delays in producing the administrative

record. Fifth, plaintiffs have been (and will continue to be) prejudiced by defendant’s delaying

tactics. Most emphatically, left to their own devices, defendants will use their exclusive


                                                  2
         Case 1:19-cv-00247-APM Document 32 Filed 02/03/20 Page 3 of 3



possession of the administrative record to thwart plaintiffs’ efforts to present this case for a

decision on the merits.

       Plaintiffs believe that the administrative record should have been produced long ago

and that it is now regrettably necessary for the Court to intervene. Accordingly, plaintiffs urge

the Court to issue an order—(1) compelling defendants to produce the administrative record

within 21 days of the order granting the motion, and (2) precluding defendants from relying

upon any portion of the administrative record not produced before that date in any briefing on

the merits of this case.

       A proposed order is attached.

DATED: February 3, 2020

                                                      Respectfully submitted,


                                                      /s/ Stuart J. Bassin
                                                      STUART J. BASSIN
                                                      The Bassin Law Firm PLLC
                                                      1629 K Street, NW, Suite 300
                                                      Washington, DC 20006
                                                      202/895-0969
                                                      sjb@bassinlawfirm.com




                                                 3
